—In a mortgage foreclosure action, the defendant appeals from an order of the Supreme Court, Queens County (Golar, J.), dated May 8, 1997, which, after a hearing to determine whether service of process had been properly made upon her, denied her motion, in effect, to vacate a judgment of foreclosure and sale, dated September 20, 1996, entered upon her default in answering the complaint.
Ordered that the order is affirmed, with costs (see, Greenpoint Sav. Bank v Patel, 267 AD2d 204 [decided herewith]). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.